Citation Nr: 1701419	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  11-22 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected right shoulder disability.

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected right shoulder disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and S.R. (spouse)



ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active duty service from February 1991 to February 1996.  He also had a confirmed period of active duty for training (ACDUTRA) from August 1989 to December 1989.

These matters come before the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.

These matters were previously before the Board in December 2013 when they were remanded for further development.

In April 2012, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  A transcript of that hearing is of record.  In November 2016 correspondence, the Veteran acknowledged that he had the right to have a hearing before another VLJ due to the previous judge's unavailability; however, the Veteran indicated that that he did not wish to have another hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Lumbar Spine

In its December 2013 remand, the Board directed that the additional records be obtained and that thereafter, the Veteran be scheduled for another examination.  This examination was necessary because the examiner did not provide an opinion which discussed the Veteran's military service.  Another opinion was obtained in January 2014; however, it fails to provide an adequate rationale as to whether the Veteran's service-connected right shoulder disability aggravates his back disability.

Initially, the Board, based on the evidence as summarized below, finds that any statements that the Veteran has had had back complaints since service are less than credible based on the record as a whole; thus, the VA examiner should not consider them in rendering an opinion.

A September 1994 service treatment record (STR) (outpatient clinic - Ft. Lee) reflects that the Veteran complained of hurting his back while at the range (either with firing or lifting but the Veteran was not sure) with a duration of two days.  The Veteran was assessed with a back sprain.  An October 19, 1994 STR (outpatient clinic - Ft. Lee) reflects that the Veteran was seen for follow-up for his back injury and that he was "now free of pain".  He was assessed with a resolved back sprain.
  
Two months after his service discharge, at an April 1996 VA general medical examination, it was noted that the Veteran's lumbar spine movements were normal.  He could bend forwards up to 100 degrees and backwards to 35 degrees.  He had lateral flexion of 35 degrees and rotation of 35 degrees.  No complaints of the back were noted.

Nine years after separation from service, the Veteran received private treatment and nerve root injections in his lumbar spine and cervical spine in connection with a post service injury at work in July 2005.  A July 2005 private examination led to a diagnosis of lumbar strain, which became the subject of a Workers' Compensation claim.  

August 2005 correspondence from Dr. B. Daneshfar reflects that the Veteran reported low back pain radiating down his right leg, which "he attributes to the direct result of an on the job injury on July 14, 2005 while performing his duties, loading drywall on a truck as a yard foreman for [S.].  The fact that the patient had no prior history of low back or leg pain until that day supports his claim of on the job injury."

An August 2005 record from Corvel Corporation reflects that an MRI of the lumbar spine was normal.  (An October 2005 correspondence from Panhandle Physical Medicine and Rehabilitation reflects the same.)

A September 2005 Southwest Neuroscience and Spine Center record reflects that the Veteran was diagnosed with a lumbar strain and, in pertinent part, reflects as follows:

[The Veteran] originally complained of neck involvement and he had neck and shoulder MRI's but this is not part of his workman's comp although they were reviewed in terms of an overall review of his records. We clarified with workman's comp that the only compensable injury for [him] is in the lumbar area and the lumbar radiculopathy.  The date of injury was 7-14-2005. 

A September 2010 VA orthopedic examination report reflects the opinion of the examiner that the "usually bulging is considered part of the normal aging process of the [lumbar] disk."  Thus, it indicates that the Veteran's current back disability was not the result of service. 

The 2010 VA clinician stated that the Veteran's service-connected shoulder would not contribute to his back pain; however, the clinician did not provide a rationale for this opinion.

Over the years, the Veteran has asserted different etiologies for his back disability.  In 2005, he asserted that it was the direct result of a 2005 work injury.  In 2009, he asserted that it was directly related to his military service and that he had injured it the same time he had injured his shoulder in service.  (See December 2009 VA Form 21-4138).  In 2010, he asserted that his lower back disability is directly related to his service-connected right shoulder disability (See November 2010 VA Form 21-4138).  In an August 2011 faxed statement he stated that the origin of his back disability was a 1994 back sprain; however, he also contends that basic training caused his back injury.  (There is no competent evidence indicating that he has a back disability due to basic training, carrying weight or road marches.)  In his 2012 testimony, he asserted that his back has been hurting him since he served in Korea and is due in part to landing after jumping from helicopters in 1992.  The Board notes that this differs substantially from the STRs which reflect that in September 1994, it was bothering him for two days when he sought treatment in Virginia after having been at the range.

The Board acknowledges the September 1994 STR which notes a back sprain; however, the Board finds that the October 1994 STR which notes that the Veteran reported that he was free of pain, the April 1996 VA examination report which reflects normal range of motion with no noted complaints, and the 2005 records which note pain due to 2005 injury with no prior history and a normal MRI, are more credible than the Veteran's later and inconsistent contentions that he has had pain since service.  All buddy statements which reflects that the Veteran has had pain post service due to an in-service injury also lack credibility based on the above. 

Nevertheless, the Board finds that a VA opinion which provides a more detailed rationale may be useful to the Board in adjudicating the Veteran's claim.  The clinician should consider the Veteran's STRs, the post service records, and the Veteran's service-connected right shoulder disability.

Cervical Spine

In its December 2013 remand, the Board directed that the additional records be obtained and that thereafter, the Veteran be scheduled for another examination.  This examination was necessary, in part, because a September 2010 VA examiner failed to consider the Veteran's complaints of neck pain in service.  The Board specifically noted, in pertinent part, as follows:

Regarding the cervical spondylosis C6&7, the examiner opined that this disability was less likely than not related to back pain in service, as the back pain documented in service was lumbar and there was no cervical pain noted in the claims file records, however, the examiner failed to account for the cervical spine findings noted in the Veteran's STRs, and did not provide an opinion regarding the relationship between the current cervical spine disability and the Veteran's military service.

The claims file includes a January 2014 VA opinion in which the clinician stated, in pertinent part, as follows: "Vet's STRs are silent for neck condition."

The 2014 clinician made the same error that the September 2010 clinician made in that she failed to consider the 1995 STRs.  Specifically, the clinician should have considered the following:  a.) an August 9, 1995 STR (Consultation sheet) which reflects that the Veteran had an assessment of right shoulder impingement with cervical involvement; b.) an August 31, 1995 STR (physical therapy clinic at Fort Lee) which reflects a follow-up visit for right shoulder impingement with cervical involvement; and c.) an October 1995 STR which reflects that there was no cervical involvement and that the Veteran reported that his "neck feeling better" while he still had pain in his right shoulder.

Thus, another clinical opinion is warranted.  The clinician should consider the above noted evidence as well as the following: a.) the Veteran's April 1996 VA general medical examination (with diagnosis of probably fibromuscular
in origin, rather than being arthritis); and b.) the 2005 and 2006 private treatment records, to include a cervical spine MRI in August 2005.

In addition, the Veteran has asserted that his cervical spine disability is directly related to his service-connected right shoulder disability. (See November 2010 VA Form 21-4138).  Thus, the clinician should provide an opinion with adequate rationale as to whether the Veteran's service-connected right shoulder disability caused or aggravates the Veteran's cervical spine disability.

Accordingly, the case is REMANDED for the following action:

1. Please obtain any outstanding VA and non-VA treatment records with respect to the neck and back.

2. Obtain a supplemental medical opinion from an orthopedist, if reasonably available, or another clinician if an orthopedist is not reasonably available.  

The clinician is requested to provide the following opinions with respect to each lower back and cervical spine disability:

a. As to each lower back disability and cervical spine disability, is it at least as likely as not (50 percent or greater) that such disability is causally related to service?; and
b. As to each lower back disability and cervical spine disability, is it at least as likely as not (50 percent or greater) that such disability is causally related to the service-connected right shoulder disability? And
c. As to each lower back disability and cervical spine disability, is it at least as likely as not (50 percent or greater) that such disability is aggravated by the service-connected right shoulder disability?

With regard to the lower back disability, the clinician should consider the pertinent evidence of record to include the following: a.) the September 1994 STR (back pain for two days in duration); b.) the October 1994 STR (back sprain resolved and Veteran free of pain); c.) the April 1996 VA general medical examination (normal range of motion and no complaints noted); d.) the 2005 private records which reflect a July 2005 injury with the Veteran reporting no prior history of back pain until the job injury; e.) the 2005 normal MRI of the lumbar spine; f.) the September 2010 VA examination report; and g.) the Veteran's service-connected right shoulder disability.

With regard to the cervical spine disability, the clinician should consider the pertinent evidence of record to include the following:  a.) an August 9, 1995 STR (Consultation sheet) which reflects that the Veteran had an assessment of right shoulder impingement with cervical involvement; b.) an August 31, 1995 STR (physical therapy clinic at Fort Lee) which reflects a follow-up visit for right shoulder impingement with cervical involvement; c.) an October 1995 STR which reflects that there was no cervical involvement and that the Veteran reported that his "neck [was] feeling better" while he still had pain in his right shoulder; d.) the Veteran's April 1996 VA general medical examination (with diagnosis of probably fibromuscular in origin, rather than being arthritis); e.) the 2005 and 2006 private treatment records, to include a cervical spine MRI in August 2005; and f.) the Veteran's service-connected right shoulder disability.

The clinician's opinion should include a rationale as to all opinions expressed.

The clinician should not consider that the Veteran had complaints of low back pain since service because the Board finds that any such statements are less than credible. 

If the clinician cannot render an adequate opinion and rationale without an examination, the Veteran should be scheduled for such. 

2.  Following completion of the above, readjudicate the issues on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

